Judgment, Supreme Court, New York County (Robert M. Stolz, J., at plea and withdrawal motion; Laura A. Ward, J., at sentence), rendered February 19, 2004, convicting defendant of attempted criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the fifth degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea. The record establishes that defendant’s plea was entered knowingly, intelligently and voluntarily (see People v Fiumefreddo, 82 NY2d 536 [1993]), and with effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). Defendant freely chose to enter into a very favorable plea. The court conducted a thorough plea allocution in which defendant admitted accessorial liability, and the claims he made in his plea withdrawal motion lacked merit and were contradicted by his allocution (see e.g. People v Fonseca, 284 AD2d 260 [2001], lv denied 97 NY2d 754 [2002]). Concur—Tom, J.P., Andrias, Saxe, Williams and Sweeny, JJ.